MONTEAGLE FIXED INCOME FUND PROSPECTUS DATED DECEMBER 31, 2008 AS SUPPLEMENTED APRIL 27, 2009 At a Special Meeting of the Board of Trustees of Monteagle Funds (the “Trust”) held on February 23, 2009 and then on April 23, 2009, Trustees approved several changes concerning the Fund’s service providers. All changes are effective May 1, 2009. The Board of Trustees approved new Investment Company Services (the “Services Agreemement”) and Distribution Agreements (the “Distribution Agreement”) for all series of the Trust (“Funds”) including the Fixed Income Fund.The new Services Agreement and Distribution Agreement are between the Trust and Matrix Capital Group, Inc. (“Matrix”) on behalf of the Fixed Income Fund. Matrix will now serve as fund accountant, administrator, transfer agent and distributor for all of the Funds for an initial term of two years. The Board of Trustees elected new officers for the Fund effective May 1, 2009: Paul B. Ordonio, JD President / CCO John M. Plunkett VP – National Sales David F. Ganley VP / Secretary / AML Compliance Officer Larry E. Beaver, Jr. Treasurer / CFO Set forth below are the changes to the prospectus dated May 1, 2009. OTHER SERVICE PROVIDERS Matrix Capital Group, Inc. (the "Transfer Agent"), provides certain administration, portfolio accounting, and transfer agent and shareholder services to the Fund.
